DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-14, 18-20, 23-26, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doran (US 3,071,244).
Regarding claims 1, 11, 18, and 32, Doran teaches a construct blank (Fig. 3) and a shipping and dispensing construct (Fig. 4), a plurality of product holding containers 19, each product holding container of the plurality of product holding containers comprising an attachment feature (the surface that receives adhesive 23), the shipping and dispensing construct comprising: a plurality of panels comprising a front panel 21, a bottom panel 20, and a back panel 21, wherein one or more panels of the plurality of panels is for being attached (via adhesive 23; col 3 lines 28-31) to attachment features of the respective product holding containers of the plurality of product holding containers; and dispensing features 24 for removal of a respective product holding container from the shipping and dispensing construct, the dispensing features being in one or more panels of the plurality of panels (Fig. 3).
Regarding claims 2, 12, 19, and 33, Doran teaches the dispensing features 24 comprise a tear line for at least partially separating the shipping and dispensing construct into a first dispensing portion and second dispensing portion, and each of the first dispensing portion and the second dispensing portion is for holding product holding containers of the plurality of product holding containers (col 3 lines 34-38).
Regarding claims 3, 13, and 20, Doran illustrates the dispensing features comprise a first tear line extending 24 in at least the back panel and a second tear 24 line extending in at least the bottom panel and the front panel (the two sections divided by one of fold lines 14; Fig. 3).
Regarding claims 4 and 14, Doran illustrates the first tear line and the second tear line extend along a central longitudinal axis of the shipping and dispensing construct (Fig. 3).
Regarding claims 8 and 23, Doran teaches an open top end opposite to the bottom panel 20, wherein respective edges of the front panel and the back panel extend along the open top end (Fig. 4).
Regarding claims 9 and 24, Doran teaches the plurality of panels extends at least partially around an interior of the shipping and dispensing construct (Fig. 4), the plurality of panels comprises a first edge extending along a first open side of the shipping and dispensing construct, and the plurality of panels comprises a second edge extending along a second open side of the shipping and dispensing construct.
Regarding claims 10 and 25, Doran teaches respective edges of the front panel and the back panel extend along an open top end of the shipping and dispensing construct (Fig. 4).
Regarding claim 26, Doran teaches each of the product holding containers comprises a plurality of container panels (Fig. 4).  The containers are attached via adhesive (col 3 lines 28-31).  The location of the container that receives the adhesive constitutes is part of the attachment feature, so for each product holding container, the attachment feature extends in one or more container panels of the plurality of container panels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-30 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Doran (US 3,071,244) as applied to claims 26 and 35 above, and further in view of Shoeren (WO 00/78619 A2).
Regarding claims 27 and 36, Doran does not teach an explicit glue assist area.  Shoeren teaches an analogous construct adhesively attached to product holding containers and teaches forming the adhesive attachment using distinct sticking surfaces 7 comprising a partial cut extending at least partially around the glue assist area for facilitating separation of the respective product holding containers from the shipping and dispensing construct when removing the respective product holding containers from the package (pg. 4 line 24- pg. 5 line 6).  It would have been obvious to one of ordinary skill in the art to modify the structure of Doran to use the attachment technique of Shoeren with the motivation of providing an attractive package once it has been separated from the carrier, as taught by Shoeren (pg. 2 lines 15-20).
Regarding claim 28,  Doran is modified with the gluing technique of Shoeren, and Shoeren teaches each of the attachment features comprises a partial cut extending at least partially around the glue assist area for facilitating separation of the respective product holding containers from the shipping and dispensing construct when removing the respective product holding containers from the package (pg. 5 lines 1-6; pg. 6 lines 3-7).
Regarding claim 29, Doran is modified with the gluing technique of Shoeren, and Shoeren teaches the product holding containers are attached to the shipping and dispensing construct by respective beads of glue, and each of the attachment features comprises a partial cut extending at least partially around the respective beads of glue for facilitating separation of the respective product holding containers from the shipping and dispensing construct when removing the respective product holding containers from the package (pg. 5 lines 20-27).
Regarding claims 30 and 37, Doran is modified with the gluing technique of Shoeren, and Shoeren teaches using removable sections formed by partial cuts around the glue area, but Shoeren teaches providing these cuts on the construct and not the individual product container.  It would have been obvious to one of ordinary skill in the art to modify the structure of Doran and Shoeren to have the separating sections in the package, so that the package separates from the glue spot instead of the construct separating from the glue spot as has been held that a mere reversal of parts is an obvious combination; In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04 section VI.A.  Shifting the position of these cut lines would not change the overall operation of the structure and one of ordinary skill in the art would understand that this is effectively just compromising some structure of an individual inner package while giving the construct smooth outer appearance by moving the partial cut/perforation line to the interior of the structure instead of having it on the outside and is merely an obvious design choice.

Claims 1-7, 11-22, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Guyer (US 2,888,132) in view of Fath (U S 2005/0056554 A1).
Regarding claims 1, 11, 18, and 32, Guyer teaches a construct blank (Fig. 4) and a shipping and dispensing construct (Fig. 1), a plurality of product holding containers B, the shipping and dispensing construct comprising: a plurality of panels comprising a front panel 10, a bottom panel 11, and a back panel 12; and dispensing features 33 for removal of a respective product holding container from the shipping and dispensing construct (Fig. 2), the dispensing features being in one or more panels of the plurality of panels (Fig. 4).  Guyer does not teach each product holding container of the plurality of product holding containers comprising an attachment feature; wherein one or more panels of the plurality of panels is for being attached to attachment features of the respective product holding containers of the plurality of product holding containers.
Fath teaches an analogous separating product container and teaches providing adhesive dots 38 to secure the packs in place (0033).  It would have been obvious to one of ordinary skill in the art to modify the structure of Guyer the attachment features of Fath with the motivation of preventing the holding containers from fall out of the construct, as taught by Fath (0033).
Regarding claims 2, 12, 19, and 33, Guyer teaches the dispensing features 33 comprise a tear line for at least partially separating the shipping and dispensing construct into a first dispensing portion and second dispensing portion, and each of the first dispensing portion and the second dispensing portion is for holding product holding containers of the plurality of product holding containers (col 2 lines 56-64).
Regarding claims 3, 13, and 20, Guyer illustrates the dispensing features comprise a first tear line extending 33  in at least the back panel and a second tear 33 line extending in at least the bottom panel and the front panel (Fig. 4).
Regarding claims 4 and 14, Guyer illustrates the first tear line and the second tear line extend along a central longitudinal axis of the shipping and dispensing construct (Fig. 4).
Regarding claims 5-6, 15-16, 21-22, 31, and 34, Guyer teaches a central opening 31 extends in the back panel between a first portion of the back panel and a second portion of the back panel, the first portion and the second portion being separable from one another along the first tear line (Figs. 1-2), the first portion is for being attached to a first row of the plurality of product holding containers and the second portion is for being attached to a second row of the product holding containers (Figs. 1-2).
Regarding claims 7 and 17, Guyer teaches the first tear line and the second tear line are spaced apart by the central opening (Figs. 1-2, 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other references relevant to the disclosure and reflective of the state of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734